DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 10 objected to because of the following informalities:  
Claim 1, line 6, “a fastener” should say “a fastening device” to remove some of the 35 U.S.C 112(B) issues identified below
Claim 1, lines 4-5, “a piece of test equipment configured to test a piece a piece of equipment to be tested” is redundant and can rewritten as follows “a piece of test equipment configured to test a piece of equipment”
Claim 10, line 2, “a piece of equipment” should say “the piece of equipment”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 3 has the limitation of “the floor is configured to prevent the manipulation of the fastening device” which when viewing figure 1 the fastening device (24) has fastening assemblies (30), with nut (34) which appear above the floor (18) making them accessible and making them able to be manipulated. Also the claim 3 has the limitation of “and/or to release the trolley when the floor is mounted in the container”, which does not have support from the specification because page 4, lines 20-23 states that “when the floor 18 is fastened, it prevents separation of the trolley 22 from the chassis 14, and when it is removed, it is then possible to separate or secure the trolley 22 with respect to the chassis 14 by manipulating the fastening device 24, in particular each fastening assembly 30”. So, the floor must be removed to release the trolley according to the above citation from the disclosure. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4, 6, and 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the floor" in line 1.  There is insufficient antecedent basis for this limitation in the claim. “A floor” is not claimed in claim 1 but is claimed in claim 2. For examination purposes claim 3 will be interpreted as being dependent upon claim 2. 
Claim 3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 3 has the limitation of “the floor is configured to prevent the manipulation of the fastening device” which when viewing figure 1 the fastening device (24) has fastening assemblies (30), with nut (34) which appear above the floor (18) making them accessible and making them able to be manipulated. Also the claim 3 has the limitation of “and/or to release the trolley when the floor is mounted in the container”, which does not have support from the specification because page 4, lines 20-23 states that “when the floor 18 is fastened, it prevents separation of the trolley 22 from the chassis 14, and when it is removed, it is then possible to separate or secure the trolley 22 with respect to the chassis 14 by manipulating the fastening device 24, in particular each fastening assembly 30”. So, the floor must be removed in order to release the trolley according to the above citation from the disclosure. So it is unclear what the applicant is trying to claim. 
Claim 3, recites the limitation "the fastening device" in lines 2,.  There is insufficient antecedent basis for this limitation in the claim. All these claims depend back to claim 1 which does not have “a fastening device” but instead has “a fastener”. When claim 1 is amended above as discussed in claim objections these antecedent basis issues go away. For examination purposes claim 1 limitation of “a fastener” is interpreted as “a fastening device” to provide antecedent basis for claims 3, 4, 6, and 11.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 7-10, and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by YU (US 10996369 B2). 

Regarding claim 1, Yu teaches a test system (Carriage 1 and back scattering imaging device 2, fig.1) comprising a transport container (Carriage body 11, fig.2), a fixed chassis located inside the transport container (tray 6 fixed about an axis in carriage body 11, fig.1), and a test device (Scattering imaging device 2, figs.1-2) placed inside the transport container, the test device comprising at least one trolley (Carrier module 24 with carrier body 241 and wheels 242, figs.1-2, column 8, lines 47-50) mounted movably on the chassis among a plurality of positions located in the container (Carrier module 24 rotates on the tray 6 as seen in figs.1 and 5-6 having the  trolley in multiple positions inside the carriage body 11, column 5, lines 37-43), the trolley being configured to receive a piece of test equipment (detectors 22 and ray source device 21, fig.1) configure to test a piece of equipment to be tested (Detectors 22 and ray source device 21 test the object Q, figs.4-6), the test device comprising a fastener (position locking device 10, fig.8, column 9, lines 4-12) configured to fasten the trolley removably on the chassis (column 9, lines 4-12). 

Regarding claim 2, Yu teaches further comprising a floor (plate body 12, fig.1) mounted removably in the transport container (plate body 12 is part of the carriage body 11 making it mount inside, and can be pivoted down and removed from the inside as seen in figs.1-2 ).

Regarding claim 3 as best understood based on the 35 U.S.C 112(a) and 35 U.S.C 112(b) issues identified above, wherein the floor is configured to prevent the manipulation of the fastening device to fasten the trolley and/or to release the trolley when the floor is mounted in the container (Plate body 12 can close the inside of the carriage body 11 making the locking device 10 not accessible when the user is on the other side of the plate body 12 from the locking device 10, plate body 12 can also release the scattering imaging device 2, figs.1-2).

Regarding claim 7, Yu teaches wherein the trolley comprises several wheels (wheels 242, fig.1) configured so that the trolley rolls on the chassis by means of these wheels (Wheels 242 allow the carrier module 24 to roll on the chassis, figs.1-2).

Regarding claim 8, Yu teaches wherein at least one wheel is a guide wheel (wheels 242 are mecanum wheels making them guide wheels, figs.1-2, column 8 line 63- column 9 line 3).

Regarding claim 9, Yu teaches wherein the container is a road, rail and/or sea transport container (carriage body 11 is on a vehicle making it a road transport container and this container can be placed on a rail car or boat making it used as a rail and sea transport container).

Regarding claim 10 as best understood based on the 35 U.S.C 112(b) issues identified above, Yu teaches wherein the test device is configured to conduct tests on a piece of equipment to be tested placed outside the transport container (Scattering imaging device 2 can test an object Q outside the carriage 11 on the ground as seen in fig.4, column 6, lines 8-15).

Regarding claim 12, Yu teaches wherein each of the wheels is a guide wheel (wheels 242 are mecanum wheels making them guide wheels, figs.1-2, column 8 line 63- column 9 line 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4-6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over YU (US 10996369 B2) in view of Brede (US 10427701 B1).

Regarding claim 4 as best understood based on the 35 U.S.C 112(b) issues identified above, Yu teaches the test system of claim 1, but fails to teach wherein the fastening device comprises at least one fastening assembly, each fastening assembly comprising a fastening element in the form of a threaded rod.
	However, Brede teaches the fastening device comprises at least one fastening assembly (section view of device 10 in figs.2-3 showing leveling feet 30, column 4, lines 18-32), each fastening assembly comprising a fastening element (Threaded shaft 90 with foot 30, figs.2-3) in the form of a threaded rod (threaded shaft 90, fig.3).
Yu and Brede are both considered to be analogous to the claimed invention because they are in the same field of transport trollies. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yu with the teachings of Brede and add adjustable feet. The adjustable feet seen in Brede are known in the art to add a means of securing a wheeled vehicle by adjusting the threaded devices holding the feet and thereby lifting the wheels of the ground. 
	
Regarding claim 5, Yu in combination Brede teaches wherein each fastening assembly comprises at least one nut (Brede, captive nuts 95 and lock nut 100, fig.2) configured to be screwed on the fastening element.

Regarding claim 6 as best understood based on the 35 U.S.C 112(b) issues identified above, Yu in combination with Brede teaches wherein the fastening device comprises several fastening assemblies (Brede, front leveling feet 30 and rear leveling feet 35, Fig.1).

Regarding claim 11 as best understood based on the 35 U.S.C 112(b) issues identified above, Yu in combination with Brede teaches wherein the fastening device comprises four fastening assemblies (Brede, two front leveling feet 30 and two rear leveling feet 35, fig.1). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Craig (US-20160084427-A1) teaches a system for anchoring a portable device to a floor. Brown (US-20130176046-A1) teaches a mobile transformer testing system. Aiello (US-6696925-B1) teaches an electrical revenue meter and instrument transformers mobile station. Balolia (US-6371496-B1) teaches an adjustable mobile machine base systems with threaded securing devices. Poth (US-6099220-A) teaches a cart lock for locking a cart inside a container with a guide rail.House (US-3701396-A) teaches a operating apparatus for cart. Zhang (CN-108489721-A) teaches a mechanical efficient fault diagnosis detection device. Chen (CN-108427091-A) teaches a current transformer error testing device. Seo (KR-101890344-B1) teaches a wheel track cart for the air pollution measuring device. Jin (CN-108387811-A) teaches a terminal plug detection machine. Wang (CN-108279329-A) teaches a transformer voltage measuring apparatus. Chen (CN-108227027-A) teaches a vehicle back scattering inspection system. Ding (CN-108152777-A) teaches a current transformer error testing tool. Lin (CN-108051670-A) teaches a transformer test fixture. Shi (CN-108036959-A) teaches a composite machine tool carriage motion system performance test method. Fu (CN-107953917-A) teaches an automobile hub carrying vehicle. 
Cheng (CN-207215586-U) teaches a portable tension test device of cotton spinning. 
Lin (CN-107521400-A) teaches a cargo transportation system and cargo transportation method. Gonnsen (EP-3248874-A1) teaches a trolley handling device and trolley cabinet. Ceng (CN-107329063-A) teaches a power safety tool movement test. Jin (CN-107314906-A) teaches a vehicle electronic mechanic braking system experiment table. Duan (CN-106908676-A) teaches an intelligent transformer substation relay protection stat monitoring and fault diagnosing system main body. Gao (CN-106725572-A) teaches a low-dose digital x-ray image that is portable in the back of a container. Guo (CN-106124889-A) teaches a transformer integrated test system based on mobile warehouse. Lepek (KR-20160110960-A) teaches a system and method for storage of containers. Cha (KR-20160063799-A) teaches an apparatus for inspecting high voltage circuit breaker and method for employing thereof. Ji (CN-105629191-A) teaches a method for detecting balance of residual electric current in transformer. Ballesteros (ES-2565557-A1) teaches a test bench for electronic vehicle addresses. Chung (KR-20130048627-A) teaches an apparatus for inspect performance of electronic and mechanical part. Lenkman (WO-9819903-A1) teaches a portable suspension system for highly sensitive equipment. Allan (GB-2217856-A) teaches testing high voltage devices. Minville (FR-2820398-A1) teaches an anchoring and guide device for aircraft service trolley comprises rail fixed to floor which receiver guide and anchoring grips. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN BRYCE SHELTON whose telephone number is (571)272-6501. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303-297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/I.B.S./Examiner, Art Unit 3618    

/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618